Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 4/8/22. Claims 19-24, 27-33 and 36-38 are pending and are being examined in this Office Action.
	
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-24, 27-33 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kishino et al. (US 20090291477, pub date Nov. 26, 2009, applicant’s IDS filed 8/31/2020), in view of Tachiya (US 20090281347, pub date Nov. 12, 2009).
Applicant Claims
The instant claims are drawn to a method of separating arginine or lysine from an aqueous solution, which method comprises a) providing an aqueous solution comprising amino acids as well as proteins and/or protein decomposition products; b) combining the aqueous solution with phosphoric acid; c) maintaining the aqueous solution including phosphoric acid at room temperature until a precipitate of amino acid phosphate is obtained, wherein the amino acid phosphate is selectively precipitated as a monophosphate of arginine or lysine; d) separating said precipitate from the aqueous solution; and, e) redissolving the separated precipitate into an aqueous solution of amino acid and phosphate.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Kishino et al. teaches a process for separation of amino acids hydrochloride salts, e.g. arginine or lysine, from aqueous solutions of a basic amino acid fermentation broth or an enzyme reaction solution at a temperature of 20 to 90 degrees C, which enzyme reaction is catalyzed by viable microbial cells to first precipitate the sulfate ions as crystals of the resulting metal sulfate, then removing the metal sulfate crystals from the basic amino acid solution, and cooling the basic amino acid fermentation broth or the enzyme reaction solution from which the metal sulfate crystals have been removed while maintaining the concentration of the metal sulfate below its saturation concentration, resulting in precipitation the basic amino acid as hydrochloride crystals, and finally separating and collecting the basic amino acid hydrochloride crystals. The method teaches obtaining crystals of a basic amino acid hydrochloride from a basic amino acid fermentation broth or an enzyme reaction solution which enzyme reaction has been catalyzed with viable cells of a basic amino acid-producing microorganism, wherein the broth or the solution contains sulfate ions. (claims, abstract; paragraphs 3, 42, 56-60).
Kishino et al. teaches production of Lysine Hydrchloride by the following method:
“Production of a lysine fermentation broth containing sulfate ions (lysine sulfate fermentation broth): A carbon source, a nitrogen source, and trace nutrients are dissolved in water, thermally sterilized, and then poured into a fermenter. A suspension of a previously proliferating lysine-producing microorganism is added to start the culture. The fermentation temperature is controlled using cold water to between 35 and 40.degree. C., while air is supplied to the fermenter to control the level of dissolved oxygen. The broth can be produced by a well-known method, wherein the culturing is continued for about 25 to 40 hours until the production rate of the lysine decreases in the culture medium, and the medium is being supplemented with a carbon source, a nitrogen source, and a certain amount of nutrients when levels of these become insufficient during culturing.” 
“The microbial cells were removed from the lysine sulfate fermentation broth which was obtained by the above-described method to give a microbial cell-free solution having the following composition. TABLE-US-00001 TABLE 1 Volume 2,384 ml 2,549 g.sup. Lysine base 10.9 w/w % 279 g SO.sub.4 4.1 w/w % 105 g K 0 w/w % 1 g Cl 0.1 w/w % 3 g pH 7.0” 
“This microbial cell-free solution was concentrated under vacuum (50 mmHg) to a 37 w/w % concentration in terms of lysine base (free form lysine), supplied with 142 g of potassium chloride (KCl), and stirred for 3 hours at 60.degree. C. Then, the suspension was, using a table separator, separated into 135 g of wet crystals of the potassium sulfate (K.sub.2SO.sub.4) and 729 g of lysine hydrochloride solution. 258 g of water was added to this solution to maintain a temperature of 60.degree. C. and prevent the precipitation of potassium sulfate, and then cooled in a 20.degree. C. bath over a period of 6 hours down to 20.degree. C. 10 g of lysine hydrochloride dihydrate crystals (seed crystals) were added to the solution to induce crystallization at 40.degree. C. during the course of cooling. The cooled solution was centrifuged with a table-centrifuge to give 76 g of lysine hydrochloride dihydrate crystals, which were then dried for 30 minutes at 110.degree. C. with a fluidized bed dryer to obtain 61 g of lysine hydrochloride anhydride crystals having a purity of 99%, the mother liquor being in an amount of 770 g.”
“On the other hand, further lysine hydrochloride anhydride crystals were obtained by a method wherein the mother liquor from a lysine fermentation broth is recycled as follows. 760 g of the final mother liquor was mixed with 1,947 g of a microbial cell-free fermentation solution containing 202 g of lysine (in the form of lysine hydrochloride) for the next cycle, 116 g of potassium chloride was added, and then concentrated to give a lysine concentration of 130 g/100 g-H.sub.2O. The suspension resulting from this concentration was separated into 137 g of potassium sulfate and 890 g of a supernatant, and maintained at a temperature of 60.degree. C. 160 g of water was added to the supernatant, and then cooled from 60.degree. C. to 20.degree. C. to obtain 215 g of wet crystals of lysine hydrochloride dihydrate, which were then dried at 110.degree. C. for 30 minutes to obtain 180 g of lysine hydrochloride anhydride crystals having a purity of 99%.” 
“This cycle was repeated nine times to obtain lysine hydrochloride anhydride crystals having a purity of 99% at a recovery rate of 90%.” (paragraphs 50-54) 
Kishino et al. also teaches production of Arginine Hydrochloride Crystals (KCl used) by the following exemplified method:
“Production of an arginine fermentation broth (arginine sulfate-containing fermentation broth) containing sulfate ions: An arginine sulfate fermentation broth can be produced in the same manner as in Example 1, except that a microorganism which produces arginine is used instead of the lysine-producing microorganism.” 
“The microbial cells were removed from the arginine sulfate fermentation broth which was obtained by the above-described method to obtain a microbial cell-free solution.”
“42 g of potassium chloride was added to this microbial cell-free solution, dissolved, and then concentrated to an arginine concentration of 100 g/100 g-H.sub.2O. The 60.degree. C. suspension was separated using a table separator into 40 g of wet crystals of potassium sulfate and 230 g of an arginine solution. Then, 30 g of water were added to this solution, cooled to 20.degree. C., and then the resulting suspension was separated using a table separator into 30 g of wet crystals of arginine hydrochloride and 226 g of an arginine solution.” 
“Furthermore, arginine hydrochloride crystals were obtained using a method wherein the arginine fermentation mother liquor was recycled. The cycle was repeated nine times to obtain an arginine hydrochloride crystals having a purity of 99% at a recovery rate of 90%.” (Example 3).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Tachiya exemplifies a process of producing and separating a L-lysine phosphate from an aqueous solution of lysine hydrochloride (137 mmol) with phosphoric acid (166 mmol). After stirring at room temperature and adding ethanol, a precipated precipitate was recovered by filtration as L-lysine phosphate and the ion content measured (paragraphs 66-69, example 1).
Tachiya teaches “producing amino acid phosphates which are useful in the field of microorganisms and fermentation, animals and medical treatment, plants and the like.” (paragraph 1)
Tachiya teaches the equivalency of lysine and arginine (paragraph 10) and the use of the amino acid phosphates for plants (paragraph 1).
Tachiya teaches the benefits of forming the phosphate form of the amino acid versus the hydrochloride form of the amino acid, for example because of corrosion issues, problems with side products and degradation problems:
“Amino acids which are used in various applications in the field of microorganisms and fermentation, animals and medical treatment, plants and the like are present sometimes as hydrochloride, hydrobromide, hydroiodide, sulfonate, sulfate, nitrate and the like salts, but it is known that characteristics of the amino acids vary and their flexibility varies depending on the kinds of salt.”
“For example, it is known that since .delta.-aminolevulinic acid hydrochloride (cf. Patent References 1 to 6 for its production method) contains hydrochloric acid, it causes corrosion of devices and generation of irritating odor due to hydrogen chloride vaporized during its production process and compounding and dispersing process. In addition, it is known that .delta.-aminolevulinic acid hydrochloride has a problem of being sensitive to high temperature heating sterilization because it has a property in that it is partially degraded at from 130 to 156.degree. C. and completely degraded at 156.degree. C. or more.” 
“Accordingly, production of phosphate or the like salt of amino acid is in demand, but it is produced in the above application by a method in which the kind of salt is changed using an ion exchange resin and is also produced in another application (JP-A-2007-015937) by a method in which the amino group is chemically modified by a protective group and then the kind of salt is changed. However, the former has a problem regarding the ion exchange resin treatment, concentration treatment and the like complicated operations, and the latter regarding miscellaneous agents to be used in the chemical reaction and a problem, accompanied thereby, of the purification and yield of the product of interest, so that more convenient method has been in demand.” (paragraphs 3-5)
Since Tachiya also uses approximately equimolar amounts of the amino acid, e.g. L-lysine, and phosphoric acid similar to applicant’s examples (see applicant’s example 1 in their specification), and applicant forms the monophosphate form of the amino acid, it is reasonable to assume Tachiya also forms the monophosphate form of the amino acid.
The examiner asserts since the art teaches the mmol ratios of the reactants, e.g. amino acid, and the measurement of the ion content, that this reads on determing the concentration of free amino acid.
With regard to the origination of the aqueous solution, the examiner asserts that these are product by process limitations. Even if it is not, it is obvious to provide the aqueous solution from a (combination of a) variety of sources, e.g. Escherichia, Corynebacterium, Agrobacterium, animal or vegetable matter hydrolysis liquid, lignin, cellulose, keratin, bacteria, pulp and/or feather since Kishino et al. broadly teaches the aqueous solution comes from a basic amino acid fermentation broth or an enzyme reaction solution which enzyme reaction has been catalyzed with viable cells of a basic amino acid-producing microorganism.
Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113.
With regard to applicant’s limitation for “redissolving the separated precipitate into an aqueous solution of amino acid and phosphate”, since dissolving an amino acid salt in an aqueous solution spontaneously forms an equilibrium mixture of the ionic forms of the amino acid and phosphate, it is obvious to redissolve the amino acid phosphate salt in an aqueous solution, especially since Tachiya teaches the beneficial ability of amino acid phosphates to be useful in the field of microorganisms and fermentation, animals and medical treatment, plants and the like, which often utilize the aqueous forms of the amino acid phosphate.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use Tachiya’s phosphoric acid instead of Kishino et al.’s potassium chloride to form Tachiya’s amino acid phosphate, e.g. lysine monophosphate or arginine monophosphate, instead of Kishino et al.’s lysine hydrochloride or arginine hydrochloride, especially since Tachiya  teaches the benefits of forming the phosphate form of the amino acid versus the hydrochloride form of the amino acid, because of corrosion issues, problems with side products and degradation problems and because Tachiya teaches the usefulness of the amino acid phosphate form for use in the fields of animals and medical treatment, plants and the like. It would also be obvious to optimize the reaction conditions and processing conditions of the separation, absent evidence to the contrary.  


Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658